DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  in line 9 of claim 1 and in line 13 of claim 12, insert --and-- between “axis” and “a diameter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as being indefinite because the term “common" is subjective and does not particularly and distinctly limit the metes and bounds of the claim.  The term "common" is not defined by the claim, the specification does not provide a standard for ascertaining the objective meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "common" describes the geometric configuration of the blades; however, what one of ordinary skill in the art might consider to be “common”, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-9, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (US 4,394,966).
Regarding claim 1, Snyder, as indicated by the references herein and the annotated figure below, teaches a vortex prevention adapter (12), comprising: 
a hollow cylindrical base (28) defining a top surface, a bottom surface, an inner cylindrical surface, an outer cylindrical surface, and a circumferential recess in the outer cylindrical surface between the top surface and the bottom surface; and 
a plurality of blades (36) connected to one another along a central axis (via 34) having an end proximal to and above the top surface of the base and an end distal from the base; 
wherein an upper edge of each of the blades extends along a nonlinear path from the distal end of the central axis to the top surface of the base (as highlighted in the annotated figure below) such that outer edges of each of the blades have at least one point defining a circle having a center on the central axis a diameter larger than a diameter of the outer cylindrical surface of the base; 
wherein a lower edge of each of the blades extends from the proximal end of the central axis to the top surface of the base (as highlighted in the annotated figure below); and 
wherein adjacent pairs of the blades together define channels extending through the base (figs. 1, 3 - interpreted to be the space between the pair of blades, 36; fig. 2 - the arrows show the flow in the channel and through the gasket).
Regarding claim 12, Snyder, as indicated by the references herein and the annotated figure below, teaches a system, comprising: 
a chemical eductor (14) defining a volumetric space (fig. 2) with a progressively decreasing cross sectional area (figs. 1, 2 - the area in which 14 is arranged has an area that “progressively decreases”) that terminates at an outlet (fig. 2 - the hole in which 14 is arranged); and 
a vortex prevention adapter (12) disposed in the outlet (fig. 2), the vortex prevention adapter comprising: 
hollow cylindrical base (28) defining a top surface, a bottom surface, an inner cylindrical surface, an outer cylindrical surface, and a circumferential recess in the outer cylindrical surface between the top surface and the bottom surface; and 
a plurality of blades (36) connected to one another along a central axis (via 34) having an end proximal to and above the top surface of the base and an end distal from the base; 
wherein an upper edge of each of the blades extends along a nonlinear path from the distal end of the central axis to the top surface of the base (as highlighted in the annotated figure below) such that outer edges of each of the blades have at least one point defining a circle having a center on the central axis a diameter larger than a diameter of the outer cylindrical surface of the base; 
wherein a lower edge of each of the blades extends from the proximal end of the central axis to the top surface of the base (as highlighted in the annotated figure below); and 
wherein adjacent pairs of the blades together define channels extending through the base (figs. 1, 3 - interpreted to be the space between the pair of blades, 36; fig. 2 - the arrows show the flow in the channel and through the gasket). 
Regarding claims 2 and 13, Snyder teaches the vortex prevention adapter described regarding claims 1 and the system described regarding claim 12, respectively, and further comprising a plurality of members (38) extending from the proximal end of the central axis to the top surface of the base, each intersecting one of the channels (figs. 1, 3).
Regarding claims 3 and 14, Snyder teaches the vortex prevention adapter described regarding claims 2 and the system described regarding claim 13, respectively, and further wherein each member has a curved shape (fig. 3 -  element 38 has a curved cross-sectional shape), a spline shape, or a straight-edge shape (fig. 1 - element 38 has a straight edge).
Regarding claims 4 and 15, Snyder teaches the vortex prevention adapter described regarding claims 2 and the system described regarding claim 13, respectively, and further wherein a shape of each member is different from a shape of the blades (fig. 3).
Regarding claims 5 and 16, Snyder teaches the vortex prevention adapter described regarding claims 1 and the system described regarding claim 12, respectively, except that the plurality of blades is also interpreted to include elements 38, and further wherein the plurality of blades comprises at least three blades (fig. 3).
Regarding claim 6, Snyder teaches the vortex prevention adapter described regarding claim 1, and further wherein each blade has a common geometric configuration (fig. 3 - each blade is arcuate, which is considered to be a common geometry).
Regarding claim 7, Snyder teaches the vortex prevention adapter described regarding claim 1, and further comprising a seal (32) disposed in the circumferential recess of the base (fig. 2).
Regarding claims 8 and 17, Snyder teaches the vortex prevention adapter described regarding claim 1 and the system described regarding claim 12, respectively, and further wherein the lower surface of each of the blades extends from the central axis to the top surface of the base along a nonlinear path (see annotated figure below).
Regarding claim 9, Snyder teaches the vortex prevention adapter described regarding claim 1, and further wherein the hollow cylindrical base and the plurality of blades form a unitary body (fig. 2 - when assembled, the base and blades for a unit).
Regarding claim 18, Snyder teaches the system described regarding claim 12, and further comprising a seal (32) within a volume defined by the circumferential recess and the chemical eductor (fig. 2).
Regarding claim 20, Snyder teaches the system described regarding claim 12, and further wherein the base of the vortex prevention adapter is disposed within the outlet, and wherein the blades extend from the base toward a center of the volumetric space defined by the chemical educator (fig. 2).  

    PNG
    media_image1.png
    501
    782
    media_image1.png
    Greyscale

Annotated Figure 2 of Snyder
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Banfield (US 9,004,706).
Regarding claim 10, Snyder discloses the vortex prevention adapter described regarding claim 1, and further wherein the plurality of blades comprise a polymer (col. 5, ln. 59-60).  Snyder does not disclose that the hollow cylindrical base also comprises a polymer.
Banfield teaches a tank fitting (27) comprising a hollow cylindrical base (fig. 100) made from a polymer material (col. 3, ln. 41-45).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the hollow cylindrical base comprise a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).  Banfield teaches that polymer is a suitable material for making a tank fitting comprising a hollow cylindrical base.  
Regarding claim 11, Snyder in view of Banfield discloses the vortex prevention adapter described regarding claim 10, Banfield further teaches wherein the hollow cylindrical base comprises polypropylene (col. 3, ln. 41-45).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the plurality of blades to comprise polypropylene since this is a specific type of plastic, and Snyder discloses that the plurality of blades comprises a plastic (col. 5, ln. 59-60).  
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Beretta, III et al. (US 9,004,101).
Snyder discloses the system described regarding claim 18, and further wherein the seal comprises a gasket (col. 5, ln. 31) for providing a seal between the hollow cylindrical body and the outlet of the chemical eductor (col. 5, ln. 31-33).  Snyder does not disclose the seal comprises an O-ring.  
Beretta, III teaches a seal (292) comprising an O-ring (col. 8, ln. 52) for providing a seal around a hollow cylindrical body (290, see col. 8, ln. 53-60).  
Accordingly, the prior art references teach that it is known that a gasket and an O-ring are functional equivalents for providing a seal around a hollow cylindrical body.  It would have been obvious for one of ordinary skill in the art at the time the invention was made to have substituted the O-ring taught by Beretta, III for the gasket disclosed in Snyder because both elements were known equivalents for providing a seal around a hollow cylindrical body.  This substitution would have resulted in the predictable result of providing a seal between the hollow cylindrical body and the outlet of the chemical eductor in the system of Snyder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Weltmer (US 2,946,345), Ekholm (US 2013/0248028), and List et al. (US 6,014,987) all teach apparatuses for preventing the formation of a vortex in a fluid container having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752